internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend uil x program name y company name q dollars dollar amount v dollars dollar amount z number dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program called x your purpose is to award scholarship grants to employees children of employees and grandchildren of employees of y the purpose of x is to provide scholarships to deserving dependent_children of y employees that will enable such individuals to commence or continue their studies at educational institutions to qualify for x applicants must be dependent_children eg claimed by employee on federal tax_return of active regular full time y employees with two years of continuous letter catalog number 58264e v service as of the application date the applicant’s annual household_income as shown on federal tax returns must be q dollars or less you will not consider any other aspect of the employment relationship in selecting recipients from among the eligible applicants except as specified in your guidelines and procedures individuals serving as an officer or director of y or as your officer or director and all family members of any such person are not eligible to apply for or receive a scholarship at a minimum your applicants must either be enrolled in an accredited institution offering continuing education beyond high school ie college or junior college or have been admitted to such an accredited institution the y employee and the applicant must acknowledge and sign the application form your officers and secretary and their designees shall review applications to determine if applicants are eligible and have otherwise met the eligibility requirements you will award grants of v dollars per semester you will award a maximum of z number of semester grants to any one recipient you will make the first semester grant to the designated institution upon recipient's showing of proof of admission to an accredited institution your grants are renewable on a semester basis upon a showing by the recipient of continued eligibility and good standing your scholarship recipient will lose his or her eligibility for continuing grants if he or she drops out is expelled or otherwise fails to maintain his her good standing at an accredited institution your scholarships shall not include any commitments understandings or obligations - conditional or unconditional - suggesting that the studies are undertaken by the scholarship recipients for the benefit of y or your organization the scholarships do not have as their objective the accomplishment of any purpose of y or your organization other than to enable recipients to obtain an education in their individual capacities solely for their own personal benefit you will select the grant recipients from qualified applicants on an objective and nondiscriminatory basis regardless of the race creed color age religion or sex of the applicant recipients will be selected based on several factors including academic achievement financial need and personal achievement scholarship proceeds generally shall be paid directly to the educational_institution for enabling the student to pursue his or her studies at such institution except as recommended by your selection committee scholarship proceeds may generally be used only for tuition fees books and other costs of attending classes lectures and other educational programs conducted by the educational_institution use of scholarship funds for other purposes may result in a loss of continued eligibility however under appropriate circumstances and upon the recommendation of the selection committee use of scholarship proceeds are permitted for living_expenses expenses for room and board during the individual's attendance travel costs and other costs of the educational experience letter catalog number 58264e you or y may not use scholarship program to recruit employees to induce employees to continue their employment or induce employees to follow a course of action sought for the benefit of y or your organization y may use a company newsletter email or web site distributed to all employees of y to provide information to employees regarding the availability of the scholarship program to solicit applicants and to announce the names of scholarship grant recipients any such communications however must clearly state that the scholarships are provided by your organization y will not make any public or internal announcements concerning the selection of scholarship recipients your selection committee shall arrange to obtain annual reports of the courses taken by the recipient and the grades received for the academic period covered by the scholarship from the educational_institution at which the grant recipient is studying in the case of a grant recipient whose course of study involves the preparation of research papers or projects rather than coursework a brief report on the resulting project or paper shall be obtained the appropriate faculty_member or other official of the educational_institution shall approve the report your selection committee shall also arrange to obtain a final report upon the completion of the recipient's study at the educational_institution your selection committee shall review all such reports at least once a year if the use of the scholarship proceeds is not being used in furtherance of the required educational_purposes your selection committee shall make appropriate investigation into the matter you will not renew the grant until you determine that the recipient has not used the grant proceeds for improper purposes if you determine that the grant proceeds have been used for improper purposes you will not make any further grants to the recipient regardless of whether the impropriety is corrected and your selection committee shall take all necessary and appropriate action to obtain repayment of the scholarship proceeds which have been misused or misapplied your board_of directors shall maintain and retain the following records and files e e allinformation your foundation obtains to evaluate the qualifications of all applicants for grants under x identification of grant recipients specifics regarding the amount and purpose of each such grant all information pertaining to supervision of the recipient you will satisfy either the percent test or the percent test as permitted under revproc_76_47 basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58264e meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients letter catalog number 58264e - you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
